            Case 4:20-cv-00099-LPR Document 12 Filed 06/26/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

 JONATHAN WESLEY JAMES                                                              PLAINTIFF


 v.                              Case No. 4:20-cv-00099-LPR


 LUCAS EMBERTON, et. al.                                                        DEFENDANTS

                                            ORDER


       The Court has received the Proposed Findings and Recommendation (Doc. 8) from United

States Magistrate Judge Jerome T. Kearney. There have been no objections. After a review of the

proposed findings and recommendations, as well as a de novo review of the record, the Court

adopts the Proposed Findings and Recommendation (Doc. 8) in its entirety.

       IT IS THEREFORE ORDERED that:

       1.       Plaintiff’s Complaint against Defendants is DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

       2.       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.       The Court certifies that an in forma pauperis appeal from the Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 26th day of June 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
